Exhibit 10.4

 

Vita Food Products, Inc.

SUBSCRIPTION AGREEMENT

 

Vita Food Products, Inc.

2222 West Lake Street

Chicago, Illinois 60612

 

Ladies and Gentlemen:

 

1.             Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Vita Food Products,
Inc. (the “Company”) the number of units (the “Units”) set forth on the
signature page hereof at a purchase price of $250,000 per Unit. Each Unit
consists of 100,000 shares of common stock, par value $.01 per share of the
Company (the “Common Stock”), a three (3) year warrant to purchase 50,000 shares
of the Common Stock at $5 per share (the “A Warrant”) and a five (5) year
warrant to purchase 50,000 shares of Common Stock at $7.50 per share (the “B
Warrant”). The A Warrant and the B Warrant are collectively referred to as the
“Warrants”.

 

2.             Payment. The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Vita Food Products, Inc.,” in
the full amount of the purchase price of the Units being subscribed for. Such
funds will be held for the Purchaser’s benefit, and will be returned promptly,
without interest, penalty, expense or deduction if subscriptions for $2,500,000
are not received.

 

3.             Acceptance of Subscription. The Purchaser understands and agrees
that the Company in its sole discretion reserves the right to accept or reject
this subscription for Units,  notwithstanding prior receipt by the Purchaser of
notice of acceptance of this subscription. The Company shall have no obligation
hereunder until the Company shall execute and deliver to the Purchaser an
executed copy of this Subscription Agreement. If this subscription is accepted
but the conditions set forth in Section 8 of this Agreement are not satisfied
and this Agreement is terminated, all funds received from the Purchaser will be
returned without interest, penalty, expense or deduction, and this Subscription
Agreement shall thereafter be of no further force or effect.

 

4.             Representations and Warranties. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

 

(a)           None of the shares of Common Stock or Warrants contained in the
Units or any of the shares of Common Stock underlying the Warrants contained in
the Units are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. The Purchaser understands that
the offering and sale of the Units is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D (“Regulation D”) promulgated thereunder, based, in part, upon
the representations, warranties and agreements of the Purchaser contained in
this Subscription Agreement;

 

(b)           Purchaser has reviewed and understands the Company’s “SEC
Documents.”  For purposes hereof, the term “SEC Documents” shall mean the
Company’s annual report on Form 10-K for the year

 

1

--------------------------------------------------------------------------------


 

ended December 31, 2004, the Company’s quarterly reports on Form 10-Q for the
quarters ended September 30, 2005, June 30, 2005, and March 31, 2005, and all
Company current reports on Form 8-K filed with the Securities and Exchange
Commission (the “Commission”) since December 31, 2004;

 

(c)           Neither the Commission nor any state securities commission has
approved the Units or any of the shares of Common Stock or Warrants included in
the Units or any of the shares of Common Stock underlying the Warrants contained
in the Units;

 

(d)           The Purchaser has had a reasonable opportunity to ask questions of
and receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Units and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser, if any;

 

(e)           The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby;

 

(f)            The Purchaser has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable them to utilize the information made available to them in connection
with the offering of the Units to evaluate the merits and risks of an investment
in the Units and the Company and to make an informed investment decision with
respect thereto;

 

(g)           The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment and not with a view to resale or distribution
thereof, in whole or in part. The Purchaser has no agreement or arrangement,
formal or informal, with any person to sell or transfer all or any part of the
Units, the warrants, or the shares of Common Stock, the shares of Common Stock
issuable upon exercising the Warrants contained in the Units, and the Purchaser
has no plans to enter into any such agreement or arrangement;

 

(h)           The Purchaser understands that the Units, the Common Stock, the
Warrants and the shares of Common Stock underlying the Warrants are
characterized as restricted securities under the federal securities laws in as
much as they are being acquired from the Company in a transaction not involving
a public offering and that under such laws and applicable regulations, such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this regard, Purchaser represents that
Purchaser is familiar with Rule 144 under the Securities Act as presently in
effect and understands the resale limitations imposed thereby and by the
Securities Act. In addition, the Purchaser understands the Purchaser must bear
the substantial economic risks of the investment in the Units indefinitely
because none of the securities included in the Units may be sold, hypothecated
or otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available. Legends shall be placed on the securities included in the Units to
the effect that they have not been registered under the Securities Act or
applicable state securities laws and appropriate notations thereof will be made
in the Company’s stock books. Stop transfer instructions will be placed with the
transfer agent of the securities constituting the Units. Purchaser understands
that Purchaser will not have registration rights with respect to the Common
Stock, Warrants or Units.

 

2

--------------------------------------------------------------------------------


 

(i)            The Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D, as presently in effect;

 

(j)            The Purchaser:  (i) if a natural person represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, such entity was not formed for the specific purpose of acquiring the
Units, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; and (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, it has full
power and authority to execute and deliver this Subscription Agreement in such
capacity and on behalf of the subscribing individual, ward, partnership, trust,
estate, corporation, or limited liability company or partnership, or other
entity for whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and that this Subscription Agreement constitutes a legal, valid and binding
obligation of such entity. The execution and delivery of this Subscription
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Purchaser is a party
or by which it is bound; and

 

(k)           Any information which the undersigned has heretofore furnished or
furnishes herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under Federal and state securities laws in connection with the
offering of securities. The Purchaser further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the securities contained in the Units.

 

6.             Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, and its officers, directors, employees, agents, control
persons and affiliates against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein.

 

3

--------------------------------------------------------------------------------


 

7.             Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

8.             Termination Events. (a) The obligations of the Company to proceed
with the transaction contemplated by this Agreement, is subject to receipt by
the Board of Directors of the Company of an opinion (“Fairness Opinion”) from an
investment banker or other acceptable party which, in the sole determination of
the Board of Directors of the Company, supports the fairness of the transaction
to the Company.

 

(b)           The obligations of the Company to proceed with the issuance of the
Common Stock and Warrants pursuant to this Agreement is also subject to receipt
by the Company of the approval of the transaction by the American Stock Exchange
(“AMEX Approval”).

 

(c)           In the event that the Company does not receive an acceptable
Fairness Opinion or does not receive the AMEX Approval, this Agreement shall be
terminated, and all funds received by the Company from the Purchaser pursuant to
this Subscription Agreement shall be returned to the Purchaser as provided in
Section 2 of this Agreement. The Company represents that it will promptly take
such action as may be necessary to obtain such Fairness Opinion and AMEX
Approval.

 

9.             Modification. This Subscription Agreement shall not be modified
or waived except by an instrument in writing signed by the party against whom
any such modification or waiver is sought.

 

10.           Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

11.           Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Warrants, the shares of Common
Stock contained in the Units or the shares of Common Stock issuable upon
exercise of the Warrants contained in the Units shall be made only in accordance
with all applicable laws.

 

12.           Applicable Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada relating to
contracts entered into and to be performed wholly within such State. The
Purchaser hereby irrevocably submits to the jurisdiction of any Illinois

 

4

--------------------------------------------------------------------------------


 

state court or United States Federal court sitting in Cook County, Illinois over
any action or proceeding arising out of or relating to this Subscription
Agreement or any agreement contemplated hereby, and the Purchaser hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Illinois state or Federal court. The Purchaser
further waives any objection to venue in such State and any objection to an
action or proceeding in such State on the basis of a non-convenient forum. The
Purchaser further agrees that any action or proceeding brought against the
Company shall be brought only in Illinois state or United States Federal courts
sitting in Cook County, Illinois. THE PURCHASER AGREES TO WAIVE ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

13.           Blue Sky Qualification. The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable Federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

14.           Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

15.           Confidentiality. The Purchaser acknowledges and agrees that any
information or data it has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company and any scientific, technical, trade or
business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company and confidential
information obtained by or given to the Company about or belonging to third
parties.

 

16.           Miscellaneous.

 

(a)           This Agreement constitutes the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

(b)           The Purchaser’s representations and warranties made in this
Agreement shall survive the execution and delivery hereof and delivery of the
shares of Common Stock and Warrants contained in the Units.

 

5

--------------------------------------------------------------------------------


 

(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(d)           This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)            Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

[Remainder of page intentionally blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 23 day of January, 2006.

 

1

x $250,000 =

$250,000

(Units being

 

(Subscription Price)

purchased)

 

 

 

If the purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

 

 

 

Print Name(s)

 

Address

 

 

 

 

 

 

 

 

 

Signature of Purchaser

 

Social Security Number

 

 

 

 

 

 

 

 

 

Signature of Purchaser

 

Social Security Number

 

 

 

 

 

 

 

 

 

If the purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

 

 

John C. Seramur

 

 

 

2005 FLITE Trust Dated September 19, 2005

 

 

 

Name of Partnership,

 

Federal Taxpayer

 

Corporation, Limited

 

Identification Number

 

Liability Company or

 

 

 

Trust

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Seramur

 

Florida

 

Name: John C. Seramur

 

State of Organization

 

Title: Trustee

 

 

 

 

 

 

 

 

 

260 Barefoot Beach Blvd. PH 4

 

 

 

Bonita Springs, FL 34134

 

 

 

Address

 

 

 

 

 

SUBSCRIPTION ACCEPTED AND AGREED TO

 

 

this 16th day of February,2006.

 

 

 

 

 

 

 

Vita Food Products, Inc.

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Title:

COO & CFO

 

 

 

7

--------------------------------------------------------------------------------